UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 3)* SCHIFF NUTRITION INTERNATIONAL, INC. (Name of Issuer) Class A Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) December 31, 2008 (Date of Event That Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1 (b) ¨ Rule 13d-1 (c) x Rule 13d-1 (d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 806693107 Schedule 13G Page 1 of8 Pages NAMES OF REPORTING PERSONS Eric Weider CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions): (a)¨ (b)x SEC USE ONLY CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBEROF SOLE VOTING POWER SHARES BENEFICIALLY OWNEDBY SHARED VOTING POWER 0 EACH REPORTING PERSON SOLE DISPOSITIVE POWER WITH SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 55.1% of Class A Common Stock giving effect to the conversion of the Class B Common Stock into Class A Common Stock; 100% of Class B Common Stock;* TYPE OF REPORTING PERSON IN See Item 4. * Based on 12,512,293shares of Class A common stock and 14,973,148 shares of Class B common stock issued and outstanding on January 8, 2009, which is the number of shares of Common Stock represented by the Issuer to be outstanding as of January 8, 2009 in its quarterly report on its Form 10-Q filed with the Securities and Exchange Commission on January 9, 2009. Each share of Class B Common Stock automatically converts upon transfer and converts upon election of the holder on a one-for-one basis into shares of Class A Common Stock. CUSIP No. 806693107 Schedule 13G Page2 of8 Pages NAMES OF REPORTING PERSONS WEIDER HEALTH AND FITNESS CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions): (a)¨ (b)x SEC USE ONLY CITIZENSHIP OR PLACE OF ORGANIZATION Nevada NUMBEROF SOLE VOTING POWER 0 SHARES BENEFICIALLY OWNEDBY SHARED VOTING POWER 14,973,148 (1) EACH REPORTING PERSON SOLE DISPOSITIVE POWER 0 WITH SHARED DISPOSITIVE POWER 14,973,148 (1) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 54.5% of Class A Common Stock giving effect to the conversion of the Class B Common Stock into Class A Common Stock; 100% of Class B Common Stock;* TYPE OF REPORTING PERSON CO See Item 4. * Based on 12,512,293shares of Class A common stock and 14,973,148 shares of Class B common stock issued and outstanding on January 8, 2009, which is the number of shares of Common Stock represented by the Issuer to be outstanding as of January 8, 2009 in its quarterly report on its Form 10-Q filed with the Securities and Exchange Commission on January 9, 2009. Each share of Class B Common Stock automatically converts upon transfer and converts upon election of the holder on a one-for-one basis into shares of Class A Common Stock. CUSIP No. 806693107 Schedule 13G Page3 of8 Pages NAMES OF REPORTING PERSONS MLE Holdings Company CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions): (a)¨ (b)x SEC USE ONLY CITIZENSHIP OR PLACE OF ORGANIZATION Nova Scotia NUMBEROF SOLE VOTING POWER 0 SHARES BENEFICIALLY OWNEDBY SHARED VOTING POWER 0 (1) EACH REPORTING PERSON SOLE DISPOSITIVE POWER 0 WITH SHARED DISPOSITIVE POWER 0 (1) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 54.5% of Class A Common Stock giving effect to the conversion of the Class B Common Stock into Class A Common Stock; 100% of Class B Common Stock;* TYPE OF REPORTING PERSON CO See Item 4. * Based on 12,512,293shares of Class A common stock and 14,973,148 shares of Class B common stock issued and outstanding on January 8, 2009, which is the number of shares of Common Stock represented by the Issuer to be outstanding as of January 8, 2009 in its quarterly report on its Form 10-Q filed with the Securities and Exchange Commission on January 9, 2009. Each share of Class B Common Stock automatically converts upon transfer and converts upon election of the holder on a one-for-one basis into shares of Class A Common Stock. This Amendment to Schedule 13G is being filed to reflect that Eric Weider has sole dispositive and voting power over the 14,973,148 shares of Class B common stock of Schiff Nutrition International, Inc. held by Weider Health and Fitness.Eric Weider acquired sole voting and dispositive power over the shares held by Weider Health and Fitness upon the death of Ben Weider on October 17, 2008. Item1(a). Name of Issuer: Schiff Nutrition International, Inc. Item1(b). Address of Issuer’s Principal Executive Offices: 2002 South 5070 West Salt Lake City, Utah, 84104-4726 Item2(a). Name of Person(s) Filing: Eric Weider Weider Health and Fitness MLE Holdings Company Item2(b). Address of Principal Business Office, or, if None, Residence: Eric Weider: 21100 Erwin Street Woodland Hills, CA 91367 Weider Health and Fitness: 21100 Erwin Street Woodland Hills, CA 91367 MLE Holdings Company: 2875 Bates Road Montreal, Quebec, Canada, H3S 1B7 Item2(c). Citizenship: Eric Weider: United States citizen Weider Health and Fitness: Nevada MLE Holdings Company: Nova Scotia Item2(d). Title of Class of Securities: Class A Common Stock, par value $0.01 per share Item2(e). CUSIP Number: Item3. If This Statement is Filed Pursuant to Sections 240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a: Not Applicable. Item4. Ownership: Weider Health and Fitness, the record holder of the Issuer’s Class B common stock, is a direct, wholly owned subsidiary of MLE Holdings Company (“MLE”).Prior to October 17, 2008, Ben Weider and Eric Weider, Ben Weider’s son, were deemed to indirectly beneficially own all of the shares of the Issuer’s Class B common stock held of record by Weider Health and Fitness by virtue of the fact that they shared voting and investment power over all of the Class B common Stock held by Weider Health and Fitness. In connection with the passing of Ben Weider on October 17, 2008, Eric Weider acquired direct and indirect control of MLE (and certain of its affiliates) and sole voting and investment power over all of the 14,973,148 shares of Class B common Stock held by Weider Health and Fitness.Eric Weider disclaims beneficial ownership of the shares of Class B common stock deemed beneficially owned by him, except to the extend of his pecuniary interest in such shares, which pecuniary interest is derived from his direct and indirect ownership interest in MLE. The Class B common stock converts on a one for one basis into shares of the Issuer’s Class A common stock. The shares subject to this Schedule are as follows: Eric Weider: (a) Amount beneficially owned: 15,155,319 (14,973,148 shares of Class B common stock held by Weider Health and Fitness and 182,171 shares of Class A common stock held directly) (b) Percent of class: 55.1% of the Class A Common Stock giving effect to the conversion of the Class B Common Stock into Class A Common Stock; 100% of the Class B Common Stock (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote:15,155,319 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 15,155,319 (iv) Shared power to dispose or to direct the disposition of: 0 Weider Health and Fitness: (a) Amount beneficially owned: 14,973,148 (all shares of Class B common stock directly held) (b) Percent of class: 54.5% of the Class A Common Stock giving effect to the conversion of the Class B Common Stock into Class A Common Stock; 100% of the Class B Common Stock (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 14,973,148 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 14,973,148 MLE Holdings Company: (a) Amount beneficially owned: 14,973,148 (all shares of Class B common stock) (b) Percent of class: 54.5% of the Class A Common Stock giving effect to the conversion of the Class B Common Stock into Class A Common Stock; 100% of the Class B Common Stock (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 0 Item5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following:¨ Item6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable Item7. Identification and Classification of the Subsidiary That Acquired the Security Being Reported by the Parent Holding Company or Control Person. Not Applicable Item8. Identification and Classification of Members of the Group. Not Applicable Item9. Notice of Dissolution of the Group. Not Applicable Item10. Certification: Not Applicable SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: September 10, 2010 /s/ Eric Weider ERIC WEIDER WEIDER HEALTH AND FITNESS By: /s/ Eric Weider Name: Eric Weider Title: President and Chief Executive Officer MLE Holdings Company By: /s/ Eric Weider Name: Eric Weider Title: President JOINT FILING AGREEMENT In accordance with Rule 13(d)-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing with each other of the attached statement on Schedule 13G and to all amendments to such statement. IN WITNESS WHEREOF, the undersigned hereby executed this Agreement as of this 10th day of September, 2010. /s/ Eric Weider ERIC WEIDER WEIDER HEALTH AND FITNESS By: /s/ Eric Weider Name: Eric Weider Title: President and Chief Executive Officer MLE Holdings Company By: /s/ Eric Weider Name: Eric Weider Title: President
